Citation Nr: 9918202	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-23 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971.  

In a March 1991 rating action the Department of Veterans 
Affairs (VA) denied entitlement to service connection for 
pancreatitis.  The veteran appealed from that decision.  In 
January 1995 the Board of Veterans' Appeals (Board) affirmed 
the denial.  The veteran later submitted additional 
information for the purpose of reopening his claim.  In a 
June 1996 rating action the VA Regional Office, Indianapolis, 
Indiana, held that the additional evidence was not new and 
material and was insufficient to reopen the claim.  The 
veteran appealed from that decision.

In May 1998 the Board held that new and material evidence had 
not been submitted which would reopen a claim of entitlement 
to service connection for pancreatitis.  The veteran appealed 
the decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a September 1998 motion by the Secretary of 
Veterans Affairs, with the concurrence of opposing counsel, 
it was requested that the Court vacate and remand the May 
1998 Board decision.  It was noted that after the Board 
issued its decision in the case, the Federal Circuit 
overturned the test for new and material evidence formulated 
by the Court in Colvin v. Derwinski, 1 Vet.App. 171, 174 
(1991) and held that the Secretary's regulatory definition 
contained in 38 C.F.R. § 3.156(a) which it deemed to be more 
favorable to claimants was controlling.  Hodge v. West, 155 
F.3d. 1356 (1998).  It was noted that the Board's 
determination that the appellant did not present new and 
material evidence had relied squarely on the Colvin test that 
was invalidated by the Federal Circuit.  It was indicated 
that the Board's decision should be vacated and remanded for 
application of the regulatory definition of new and material 
evidence contained in 38 C.F.R. § 3.156(a).  In an order 
dated in November 1998 [citation redacted] the Court vacated the 
Board's decision and remanded the case for further 
consideration.  The case is presently before the Board to 
consider the Court's decision and take appropriate action.



FINDINGS OF FACT

1.  By rating action dated in March 1991 the regional office 
denied entitlement to service connection for pancreatitis.  
The veteran appealed from that decision. 

2.  In January 1995 the Board of Veterans' Appeals affirmed 
the denial of entitlement to service connection for 
pancreatitis.

3.  The additional evidence submitted since the January 1995 
Board decision is essentially cumulative in nature or does 
not bear directly on the question of service connection for 
pancreatitis.


CONCLUSIONS OF LAW

1.  The evidence received since the Board denied entitlement 
to service connection for pancreatitis in January 1995 is not 
new and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

2.  The January 1995 decision by the Board denying 
entitlement to service connection for pancreatitis is final.  
38 U.S.C.A. § 7104(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a March 1991 rating action the regional office denied 
entitlement to service connection for pancreatitis.  The 
veteran appealed from that decision.

In January 1995 the Board of Veterans' Appeals affirmed the 
denial of entitlement to service connection for pancreatitis.

The veteran later submitted additional information for the 
purpose of reopening his claim.  In a June 1996 rating action 
the regional office held that the additional information was 
not new and material and was insufficient to reopen the 
claim.  The veteran appealed from that decision.

In order to reopen a previously denied claim, new and 
material evidence must be submitted by the claimant.  
38 U.S.C.A. § 5108, 7104(b).  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with other evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In the Hodge case, the United States Court of 
Appeals for the Federal Circuit modified the standard for 
finding whether recently submitted evidence is new and 
material.  That case removed the standard which required that 
the new evidence raise a reasonable possibility that the new 
evidence would change the outcome of the matter.

The evidence of record at the time of the January 1995 Board 
decision included the veteran's service medical records which 
reflect that when he was examined for entry into service in 
July 1969 it was reported that he had had a traumatic 
splenectomy.  He was seen in August 1969 with a complaint of 
a painful scar from the splenectomy.  He was thereafter seen 
on several occasions in September 1969 with complaints of 
abdominal pain.  He was placed on limited duty in December 
1969 because of the abdominal pain.  There was no indication 
of pancreatitis.  When he was examined for separation from 
service in August 1971 there was no reference to abdominal 
pain or pancreatitis.

The veteran's initial claim for VA disability benefits was 
submitted in December 1989.  He referred to alcoholism in 
1972 and pancreatitis beginning 10 years prior to his 
application.

The regional office received a report of the veteran's 
treatment at a private hospital in July 1986 with a history 
of long-standing drinking.  The final diagnosis was 
alcoholism.  Pancreatitis was not indicated.

The regional office also received a report of the veteran's 
private hospitalization in December 1989.  It was indicated 
that he had been discharged from the University Medical 
Center one month prior to his hospitalization for acute 
pancreatitis.  The discharge diagnoses included pancreatitis 
secondary to alcohol.

In a May 1990 rating action it was held that the veteran was 
not permanently and totally disabled for disability pension 
purposes.  His nonservice-connected disabilities included 
pancreatitis.

In June 1990 the veteran submitted a claim for service 
connection for pancreatitis, along with reports of 
hospitalization.  In March 1990 he was hospitalized for 
conditions including chronic pancreatitis and alcoholism.  He 
was again hospitalized for that condition at a private 
hospital in May 1990.  The regional office thereafter 
received a report of the veteran's private hospitalization in 
July 1991 when the impressions were chronic pancreatitis with 
an acute exacerbation and chronic alcoholism.

The evidence that has been added to the record since the 
January 1995 Board decision includes copies of treatment 
records pertaining to the veteran's periods of private 
hospitalization in July 1986, October and December 1989, 
March 1990 and July 1991.  There was also a VA outpatient 
treatment record reflecting that he was seen at the pain 
clinic in April 1992 for chronic pain in his side.  It was 
noted that he had chronic pancreatitis with a history of 
alcoholism.

The veteran also submitted a copy of a newspaper article 
reflecting that there are many causes of pancreatitis besides 
alcohol abuse.

The veteran also submitted a July 1992 statement by Earl W. 
Sidebottom, M.D., indicating that in 1957 the veteran had had 
a traumatic rupture of the spleen and he had performed a 
splenectomy on him at a hospital.  He had an uneventful 
convalescence with no complications.

The veteran also testified at a hearing at the regional 
office in October 1996.  He testified he felt his symptoms 
began in service.  He related that the initial diagnosis had 
been by Dr. Keith in May 1973 but that no records were 
available.  He related that he had initially begun to abuse 
alcohol in 1975.

The regional also received an October 1996 statement by Ruby 
Reynolds reflecting that she had known the veteran since his 
birth and raised him as one of her own.  She stated that 
every time the veteran would get a furlough he would complain 
about his abdomen and it seemed no one could find the reason 
for his problem.  He had constant pain with a fever and gas 
so that he held his stomach often.  He also had diarrhea.  It 
was indicated that he suffered at the current time with the 
same health problems.

The veteran also submitted an excerpt from a medical 
publication indicating that acute pancreatitis was 
characterized by severe abdominal pain radiating to the back, 
fever, anorexia, nausea and vomiting.

As noted previously, private medical records reflecting 
treatment of the veteran in July 1986, October and December 
1989, March 1990 and July 1991 were previously of record and 
had been considered by the Board in its January 1995 
decision.  The July 1992 statement by Dr. Sidebottom 
referring to a splenectomy performed on the veteran in 1957, 
although new, is not material since it does not tend to 
establish the incurrence of pancreatitis during the veteran's 
military service.  The October 1996 statement by Ruby 
Reynolds is also new but also does not tend to establish the 
presence of pancreatitis in service.  She referred to the 
veteran having abdominal complaints during service; however, 
similar information was already of record and has been 
considered in the January 1995 Board decision.  As noted in 
that decision, the evidence of record did not establish the 
presence of pancreatitis until late 1989, many years 
following the veteran's separation from military service.  
Thus, although some of the recently submitted evidence is 
new, it is not material to the question at issue.  The 
evidence that has been received since the January 1995 Board 
decision is not considered to be so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

In view of the above discussion, the Board concludes that the 
additional evidence submitted since the January 1995 Board 
decision is not new and material and is insufficient to 
reopen the veteran's claim for entitlement to service 
connection for pancreatitis.  38 U.S.C.A. §§ 5107, 5108; 
38 C.F.R. § 3.156.  Thus, the January 1995 decision by the 
Board is final.  38 U.S.C.A. §§ 7104(b).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for 
pancreatitis, the benefit sought on appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


